NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us


               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


DARIEN LAMAR JETER,                                    Court of Appeals No. A-11892

                                                    Trial Court Nos. 3AN-11-12939 CR

                            Appellant,                      & 3AN-12-1443 CR


                     v.                                       O P I N I O N
                                                               on Rehearing
STATE OF ALASKA,
                                                      No. 2541 — February 17, 2017
                            Appellee.


              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Michael L. Wolverton, Judge.

              Appearances:     Jim Corrigan, Assistant Public Advocate,
              Criminal Defense Section, and Richard Allen, Public Advocate,
              Anchorage, for the Appellant. Ann B. Black, Assistant Attorney
              General, Office of Criminal Appeals, Anchorage, and Craig W.
              Richards, Attorney General, Juneau, for the Appellee. Tracey
              Wollenberg, Assistant Public Defender, and Quinlan Steiner,
              Public Defender, Anchorage, for the Alaska Public Defender
              Agency, appearing as amicus curiae.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Hanley,
              District Court Judge. *

              Judge MANNHEIMER.



   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              This case involves a defendant who committed a new crime while he was
on probation in two previous criminal cases. The defendant ultimately received one
sentence in the new criminal case and separate sentences in the probation revocation
proceedings held in the earlier criminal cases. The question is whether the defendant
may appeal some of these sentences without appealing all of them.
              In our initial opinion in this case, Jeter v. State, unpublished, 2015 WL
2453715 (Alaska App. 2015), we declared that, in these situations, we would not review
the defendant’s individual sentences in isolation. Id. at *3. Rather, we would review the
defendant’s total sentence (the direct sentence for the new crime plus the probation
revocation sentences) as one combined whole — and that, when we resolved the
defendant’s sentence appeal, we would assess that combined sentence in light of the
entirety of the defendant’s conduct and criminal history. Ibid.
              We therefore “caution[ed] the defense bar that, in future cases, we [might]
decline to hear sentence appeals if the defense does not provide us with the record of all
the pertinent court proceedings.” Id. at *2 (emphasis in the original).
              After we issued this initial decision, both the Office of Public Advocacy
and the Public Defender Agency asked this Court to reconsider, or at least further clarify,
what we said about (1) treating a defendant’s direct sentence for a new crime and any
related probation revocation sentences as a combined whole, and about (2) declining to
consider a defendant’s appeal of any of these individual sentences unless the defendant
furnished this Court with the pertinent record in all of the related cases.
              We granted rehearing, we allowed the Public Defender Agency to enter this
case as an amicus curiae, and we solicited supplemental briefing from the two defense
agencies and from the State. Based on our consideration of that supplemental briefing,
we now issue this decision amending and clarifying our position on these matters.



                                           –2–                                        2541

       We disavow our earlier suggestion that, when a defendant receives a
       sentence for a new crime and also receives one or more related probation
       revocation sentences, these sentences must be evaluated as a unified whole
       for purposes of sentence review


              This Court has long recognized that when judges sentence defendants for
two or more crimes in a single sentencing proceeding, judges “generally do not select
particular individual sentences for the defendant’s individual crimes. Rather, judges
select a composite total, and then they impose individual sentences that add up to that
total, often in a fortuitous way.” Richards v. State, 249 P.3d 303, 307 (Alaska App.
2011). 1
              For this reason, when a defendant is sentenced for two or more crimes in
a single proceeding, this Court does not allow the defendant to appeal their sentences for
individual crimes as if those sentences had been imposed in isolation. Rather, we
evaluate the defendant’s composite sentence — the combined amount of active and
suspended imprisonment the defendant received — in light of the entirety of the
defendant’s conduct and background. 2
              But as the parties and the amicus curiae point out in their supplemental
briefs, there are significant problems in applying this “composite” sentence analysis to
situations where a probationer commits a new crime and then receives a sentence for the
new crime plus one or more probation revocation sentences (based on their commission
of the new crime).




   1
      See also Waters v. State, 483 P.2d 199, 202 (Alaska 1971); Moore v. State, 123 P.3d
1081, 1094 (Alaska App. 2005); Allain v. State, 810 P.2d 1019, 1022 (Alaska App. 1991);
Comegys v. State, 747 P.2d 554, 558-59 (Alaska App. 1987).
   2
       Richards, 249 P.3d at 307, and the cases cited in footnote 1.
                                           –3–                                       2541

              Admittedly, there will be times when the same judge imposes both the
sentence for the new crime and any related probation revocation sentences, and thus a
“composite sentence” approach to sentence review may make sense. But often this will
not be the case.
              Under Alaska law, a probation revocation proceeding is a continuation of
the underlying criminal case, 3 and the revocation proceeding should normally be heard
by the same judge who originally sentenced the defendant. 4 Thus, if the defendant
commits a new crime, and if the defendant’s new criminal case is assigned to a different
judge, no single judge will evaluate the defendant’s composite sentence. Instead,
different judges will evaluate the defendant’s behavior and background in different
contexts. One judge will perform this analysis for the defendant’s new crime, and
another judge (or judges) will perform this analysis for the probation revocation
proceeding.
              The judge who sentences the defendant for the new crime will be assessing
the defendant’s conduct and the defendant’s background within the context of the
sentencing range that applies to the defendant’s new crime.
              But in the probation revocation proceeding, the judge will be evaluating
how much (if any) of the defendant’s previously suspended jail time to impose in the
earlier case. In making that determination, the revocation judge will consider the
defendant’s new criminal conduct — but only in the context of evaluating the
seriousness of the defendant’s original offense, the defendant’s background, the nature




   3
      McKinnon v. State, 526 P.2d 18, 25 (Alaska1974);State v.Galbraith,199 P.3d 1216,
1218 (Alaska App. 2009).
   4
      Kvasnikoff v. State, 535 P.2d 464, 466 (Alaska 1975); McRae v.State,909 P.2d1079,
1083 (Alaska App. 1996).

                                         –4–                                       2541

of the defendant’s entire conduct while on probation, and the seriousness of the
violations that led the court to revoke the defendant’s probation. 5
              Because these sentencing evaluations will typically be performed at
different times, the first judge will often have little idea what kind of sentence the other
judge(s) will impose later. Indeed, the judge who is conducting one sentencing hearing
may be unaware that the defendant will face another sentencing in front of a different
judge. For example, the agency that prosecuted the defendant for the earlier crime (the
crime for which the defendant is on probation) may be waiting to see what kind of
sentence the defendant receives for the new crime before that agency decides whether
to seek revocation of the defendant’s probation.
              For these reasons, we disavow the portion of our initial opinion (Jeter, 2015
WL 2453715 at *1-2) where we declared that Jeter’s sentence for his new crime and his
two probation revocation sentences should be viewed as one composite whole for
purposes of any sentence appeal. And we disavow our decisions in Moya v. State, 769
P.2d 447, 449 (Alaska App. 1989), and Steve v. State, 875 P.2d 110, 125-26 (Alaska
App. 1994), to the extent that they are inconsistent with the rule we adopt here.
              We also modify the portion of our initial opinion (Jeter, 2015 WL 2453715
at *2) where we suggested that defendants in this situation — i.e., defendants who
receive a direct sentence for a new crime plus one or more probation revocation
sentences based on the new crime — must appeal all of their sentences if they wish to
challenge any one of them.
              As the parties and the amicus curiae point out, it will often be true that
some of the defendant’s sentences are not appealable — either because the term of
imprisonment was specified in a plea agreement, or because the term of imprisonment


   5
       See Toney v. State, 785 P.2d 902, 903 (Alaska App. 1990).


                                           –5–                                         2541

imposed at the discretion of the sentencing judge does not exceed 2 years to serve (for
a felony) or 120 days to serve (for a misdemeanor). 6
              In addition, there will be times when one of the defendant’s sentences is
imposed significantly later than the others — meaning that the time for appealing the
earlier sentences may have expired by the time the last related sentence is imposed. 7
              Finally, there will be times when the defendant wishes to appeal their
sentence for a new crime but the defendant does not yet know whether they will receive
an additional term of imprisonment in a probation revocation proceeding.
              We therefore disavow our suggestion that defendants who receive a
sentence for a new crime plus one or more probation revocation sentences based on the
new crime must appeal all of their related sentences if they wish to challenge any one of
them.
              This is not to say, however, that a defendant’s other related sentences are
irrelevant. Although the first judge to sentence the defendant will obviously not know
what sentences the defendant may receive in other related cases, a judge who later
sentences the defendant in a related case will know what sentence(s) the defendant has
previously received. Those prior sentences may be important to the judge’s evaluation
of the appropriate sentence in the case pending before them.
              Under Alaska law, the sentence that a defendant receives for a new crime
and the sentence that the defendant receives in a related probation revocation proceeding
must be consecutive. See AS 12.55.127(a), as interpreted in Smith v. State, 187 P.3d
511, 515, 519-520 (Alaska App. 2008). Because of this requirement of consecutive


   6
        See Alaska Appellate Rule 215(a)(1).
   7
       See Alaska Appellate Rule 215(c) (establishing a 30-day deadline for filing a sentence
appeal) and Appellate Rule 521 (declaring that this Court has no authority to accept a
sentence appeal that is more than 60 days late).

                                            –6–                                         2541

sentencing, any sentence that has already been imposed on the defendant in a related case
may well be pertinent to a later judge’s assessment of the appropriate term of
imprisonment, or the judge’s assessment of the sorts of conditions to place on the
defendant’s probation. 8
              Normally, if a sentencing judge considers the earlier sentences that the
defendant received in related cases, or if the attorneys refer to the defendant’s earlier
sentences during their arguments to the sentencing judge, this will create a sufficient
record for any ensuing sentence appeal — a record sufficient to allow this Court to
evaluate the role of those earlier sentences in the sentencing judge’s decision. But if,
in these circumstances, the parties conclude that this Court needs a fuller record of the
earlier sentencing proceedings in order to evaluate the sentence that is the subject of the
appeal, the parties may ask this Court to supplement the record on appeal with the
pertinent portions of the sentencing proceedings in those earlier related cases.


       Conclusion


              When a defendant who is on probation commits a new crime and receives
a sentence for their new crime plus probation revocation sentences based on the same
crime, these sentences can be appealed individually. Defendants in this situation need
not appeal all of their related sentences if they only wish to appeal one or some of them.
              Moya v. State, 769 P.2d 447, 449 (Alaska App. 1989), and Steve v. State,
875 P.2d 110, 125-26 (Alaska App. 1994), are disavowed to the extent that they declare
a different rule.



   8
       See Neal v. State, 628 P.2d 19, 21 (Alaska 1981); Haught v. State, unpublished, 2015
WL 651079, *1-2 (Alaska App. 2015); Benton v. State, unpublished, 2001 WL 1299051, *2
(Alaska App. 2001).

                                           –7–                                        2541